         Case 1:18-cr-00341-PAE Document 31 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       18-CR-341 (PAE)
                       -v-
                                                                            ORDER
 RUBIEL GOMEZ,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On February 4, 2021, the Court reappointed Rubiel Gomez’s trial counsel, Richard

Barton, Esq., for the purpose of submitting a letter memorandum in support of Mr. Gomez’s

motion for compassionate release. Mr. Barton has since notified the Court that he is not on the

CJA panel and has not been retained by Mr. Gomez, and requests that the Court appoint CJA

counsel to support Mr. Gomez’s application. Dkt. 30.

       The Court appoints Eric Franz, Esq., today’s CJA duty attorney, to assume the

representation of Mr. Gomez. Mr. Franz’s memorandum is due February 25, 2021. The

Government’s response is due by March 4, 2021.

       The Clerk of Court is respectfully directed to terminate the motion pending at docket 30.

       SO ORDERED.

                                                         PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: February 8, 2021
       New York, New York
